IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT NASHVILLE           FILED
                        SEPTEMBER 1998 SESSION
                                                   December 22, 1998

                                                 Cecil W. Crowson
                                               Appellate Court Clerk
STATE OF TENNESSEE,           )   No. 01C01-9710-CC-00457
                              )
      Appellee                )
                              )   Montgomery County
vs.                           )
                              )   Honorable John H. Gasaway, Judge
HARRY D. CLARDY,              )
                              )   (Theft of property)
      Appellant.              )



FOR THE APPELLANT:                FOR THE APPELLEE:

GREGORY SMITH                     JOHN KNOX WALKUP
(On Appeal Only)                  Attorney General & Reporter
Assistant Public Defender
One Public Square                 KAREN M. YACUZZO
Suite 321                         Assistant Attorney General
Clarksville, TN 37040             Criminal Justice Division
                                  425 Fifth Ave. North
N. REESE BAGWELL                  2d Floor, Cordell Hull Bldg.
(At Trial)                        Nashville, TN 37243-0493
Attorney at Law
116 S. Second St.                 JOHN WESLEY CARNEY, JR.
Clarksville, TN 37040             District Attorney General

                                  ARTHUR BIEBER
                                  Assistant District Attorney General
                                  204 Franklin St., Suite 200
                                  Clarksville, TN 37040




OPINION FILED: ____________________


AFFIRMED


JAMES CURWOOD WITT, JR.
JUDGE
                                      OPINION

              The defendant, Harry D. Clardy, appeals pursuant to Rule 3 of the

Tennessee Rules of Appellate Procedure from his judgment of conviction in the

Criminal Court of Montgomery County for exercising control over stolen property

valued at more than $10,000, a Class C felony. He was sentenced to serve fifteen

years in the Department of Correction as a Range III, persistent offender. In this

appeal, the defendant contends that the evidence is insufficient to establish that the

goods stolen were worth more than $10,000 and that the trial in Montgomery

County Circuit Court violated due process because the theft occurred in Davidson

County. We affirm the judgment of the trial court.1



              The proof introduced at trial shows that on October 25, 1994 Bobby

Gray, an ex-police officer, became suspicious when he saw the driver of a tractor-

trailer truck attempt to back into a parking lot at Bellamy Auction in Clarksville. The

truck missed the turn and went into a ditch. The back doors came open and several

boxes fell out. He recognized the defendant who was standing alongside the

vehicle trying to guide it into the lot. Gray called the police on his cellular phone.

He continued to watch as the driver jockeyed the truck back and forth in his

unsuccessful attempt to back into the lot. Just as the police arrived, the driver

pulled the truck into the street near the curb. When the officers ran the VIN

numbers they discovered that the tractor belonged to L & M Enterprises in

Mississippi, that the trailer was owned by Dollar General Stores Inc., and that L &

M did not deliver for Dollar General Stores. At that time, neither business was

aware of the theft of its property. The police arrested the defendant and Bobby Joe

Hobson, the truck driver.




       1
               This case is before us on a grant of a delayed appeal. The
defendant was sentenced on August 18, 1995. No motion for new trial was filed.
On September 14, 1997, the trial court found that the defendant had received
ineffective assistance of counsel and was entitled to a delayed appeal.
Appointed counsel filed a motion for new trial and an amended motion for new
trial. The trial court denied the motions on August 22, 1997, and the notice of
appeal was filed four days later.

                                          2
              The resulting police investigation discovered that Hobson, an

employee of L & M, left Mississippi on Oct. 23 with a load of furniture to be delivered

in Detroit. Hobson had become seriously addicted to crack cocaine, and instead of

proceeding to Detroit, he stopped in Nashville and sold the contents of the trailer for

$1,400. He abandoned the empty trailer in a lot and spent the money on crack.

During the course of the evening, he encountered the defendant and a woman

named Mary Bowlin. When the money ran out, Clardy suggested that they pick up

a loaded trailer from the lot at RAM-3 Distribution Services. Hobson followed

Clardy’s directions to the lot and selected a loaded, sealed trailer. Hobson attached

the trailer to the “bobtail,” and the threesome drove to Clarksville where they

attempted to sell the contents of the trailer at Bellamy Auction.2 Hobson and Bowlin

both testified that, at one point, they decided to abandon the trailer. They emptied

some of the cartons and packed the goods in the sleeper. Hobson, however, had

broken a pin in the “fifth wheel” when he attached the trailer, and he was unable to

release the mechanism. Clardy managed to sell a few of the loose items along the

road.



              According to Nancy Bellamy, Clardy came to Bellamy Auction at about

3:00 p.m. on Oct. 25 and offered to sell her the contents of the trailer. He showed

her a blanket, a kerosene lamp, and a tea kettle. She asked him if he had a bill of

sale, and when he said that he did, she agreed to take a look at the merchandise.

Because of the difficulties Hobson encountered in trying to back into the parking lot

and the arrival of the police, she never actually saw any of the merchandise in the

vehicle.



              At trial, Mark Spencer, Dollar General Corporation’s traffic manager,

testified that the trailer itself was worth approximately $7,000. He submitted a


        2
              Hobson and Bowlin testified to these events at trial. Hobson
pleaded guilty to exercising control over stolen property valued at more than
$10,000 and received three years on probation. At the time of Clardy’s trial, he
was awaiting trial in Mississippi on embezzlement charges. Bowlin was not
indicted.

                                          3
detailed summary sheet which specified the exact contents of the trailer and their

value. According to the summary, the trailer contained 1,364 cartons valued at

$47,089.3 When he examined the trailer, approximately 30 or 40 of the cartons

were missing; however, the cab’s sleeper was packed full of blankets and other

items.



              After hearing the testimony, the jury found the defendant guilty of theft

of property valued at more than $10,000. The defendant now complains that the

evidence at trial is legally insufficient to support his conviction. We disagree.



              When an accused challenges the sufficiency of the evidence, an

appellate court’s standard of review is, whether after considering the evidence in

the light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt. Jackson v.

Virginia, 443 U.S. 307, 317 (1979); State v. Duncan, 698 S.W.2d 63, 67 (Tenn.

1985); Tenn. R. App. P. 13(e). Because a jury conviction removes the presumption

of innocence with which a defendant is initially cloaked and replaces it with one of

guilt, a convicted defendant has the burden of demonstrating on appeal that the

evidence is insufficient. State v, Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). On

appeal, the state is entitled to the strongest legitimate view of the evidence and all

reasonable or legitimate inferences which may be drawn therefrom. State v. Harris,

839 S.W.2d 54, 75 (Tenn. 1992).



              In determining the sufficiency of the evidence, this court should not

reweigh or reevaluate the evidence. State v. Matthews, 805 S.W.2d 250, 253

(Tenn. Crim. App. Tenn. 1990).         Questions concerning the credibility of the

witnesses, the weight and value of the evidence, as well as all factual issues raised

by the evidence are resolved by the trier of fact. State v. Cabbage, 571 S.W.2d
3
              At trial, Spencer testified that the cartons numbered 1,381. Our
calculations based on the summary indicate that the number was 1,364. The
actual number is not of any particular significance in this instance.

                                           4
833, 835 (Tenn. 1978). This court may not substitute its inferences for those drawn

by the trier of fact from the evidence. Liakas v. State, 199 Tenn. 298, 286 S.W.2d

856,859 (1956), cert. denied 325 U.S. 845, 77 S. Ct. 39 (1956); Farmer v. State,

574 S.W.2d 2d 49, 51 (Tenn. Crim. App. 1978). It is the appellate court’s duty to

affirm the conviction if the evidence, viewed under these standards, was sufficient

for any rational trier of fact to have found the essential elements of the offenses

beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 317, 99 S. Ct. 2781,

2789; State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994); Tenn. R. App. P. 13(e).



              The defendant contends that the record does not prove that the value

of the stolen property exceeded $10,000. Our legislature has defined theft of

property as follows:

              A person commits theft of property if, with intent to
              deprive the owner of property, the person knowingly
              obtains or exercises control over the property without
              the owner’s effective consent.

Tenn. Code Ann. § 39-14-103 (1997). Another section grades the offense of theft

according to the value of the property involved. Theft is a Class D felony if the value

of the property obtained is more than $1,000 but less than $10,000. Tenn. Code

Ann. § 39-14-105(3) (1997). If the property is valued at more than $10,000 but less

than $60,000, theft is a Class C felony. Tenn. Code Ann. § 39-14-105(4).



              Bobby Gray, Nancy Bellamy, and one other witness testified that the

defendant was with the stolen vehicle and that he attempted to sell at least some

of its contents. Bobby Hobson and Mary Bowlin testified that the defendant directed

them to the lot where the trailer was parked, that he was present when the trailer

was stolen, that he rode with them to Clarksville, and that he actively participated

in the attempts to dispose of the stolen merchandise. The representative of the

Dollar General Stores testified that the trailer itself was worth about $7,000. The

company records introduced at trial indicate the value of the merchandise was more

than $47,000.




                                          5
              Although it is true that there is no direct proof that the trailer was

actually loaded with the merchandise, a criminal offense may be established

exclusively by circumstantial evidence. Duchac v. State, 505 S.W.2d 237 (Tenn.

1973); State v. Jones, 901 S.W.2d 393, 396 (Tenn. Crim. App. 1995); State v.

Lequire, 634 S.W.2d 608 (Tenn. Crim. App. 1987). The circumstantial evidence in

the record is more than sufficient for a rational jury to conclude that the cartons

listed on the summary sheet were actually loaded onto the trailer.



              First, Hobson testified that he and the defendant looked for a trailer

with a seal because they knew that a seal indicated that the trailer was full. He also

testified that he removed the seal from the trailer and threw it away. Hobson

described the trailer as being filled with cartons “from top to bottom and front to

back.” Nancy Bellamy and Bobby Gray saw cartons fall out of the truck when it

backed into the ditch. Charles William Poff testified that the defendant approached

him with a blanket and a kerosene lamp and asked him where he could sell a

truckload of such merchandise. Moreover, the summary provided by Dollar General

Stores indicates that the cartons contained a variety of merchandise including

blankets, kerosene lamps, and tea kettles. Piles of blankets and other items were

found in the cab of the truck.



              The defendant contends that both Hobson and Bowlin are liars and

that their testimony is incredible. This court, however, does not determine the

credibility of the witnesses or the weight and value of the evidence State v.

Cabbage, 571 S.W.2d 833, 835 (Tenn. 1978). The jury as the trier of fact resolves

any conflicts in the testimony as well as issues of credibility and weight. Id. In this

instance, the jury accredited the evidence presented by the state’s witnesses and

resolved the conflicting testimony in favor of the state.



              The evidence is more than sufficient to prove beyond a reasonable

doubt that the goods described in the Dollar General Stores’ paperwork was in the



                                          6
trailer when Hobson and the defendant removed it from the RAM-3 lot in Nashville

without the consent of its owner. The evidence is also legally sufficient to show that

the defendant unlawfully and knowingly exercised control over the stolen property

in Clarksville. According to Dollar General’s invoices, the value of the load was in

excess of $47,000. The trailer was valued at $7,000. We find that the state

established beyond a reasonable doubt that the value of the stolen property was

greater than $10,000. The defendant’s challenge to the sufficiency of the evidence

is without merit.



              In his amended motion for new trial, the defendant contended that the

trial court lacked jurisdiction to try him in Montgomery County as the theft occurred

in Davidson County. On appeal, he argues that Rule 18 of the Tennessee Rules

of Criminal Procedure violates due process because it allows a case to be tried in

multiple venues. It is well established in this state that a party may not take one

position regarding an issue in the trial court, change its strategy or theory in

midstream, and advocate a different ground or reason in this Court. See State v.

Aucoin, 756 S.W.2d 705, 715 (Tenn. Crim. App. 1988), State v. Dobbins, 754
S.W.2d 637, 641 (Tenn. Crim. App. 1988). Therefore, the issue is waived. See

Tenn. R. App. P. 36(a).



              Moreover, the general rule is that an offense shall be prosecuted in

the county where the offense was committed. Tenn. R. Crim. P. 17(a). In this

instance, the defendant was charged with theft by exercising control over the

loaded Dollar General box trailer in Montgomery County with the intent to deprive




                                          7
the Dollar General Stores of that property. The proof at trial overwhelmingly

demonstrates that he was in possession of the property and that he exercised

control over that property. He showed the merchandise which he and his co-

defendant removed from the cartons to at least two persons in an attempt to sell it,

and, in fact, he sold a few of the items for twenty dollars. Without question, these

actions took place in Montgomery County. Even though the trailer was stolen from

a lot in Davidson County, the defendant committed the offense for which he was

indicted in Montgomery County. On these facts, no viable issue exists concerning

either the trial court’s jurisdiction or the constitutionality of Rule 18(b). 4



               For the reasons discussed above, we affirm the judgment of the trial

court.

                                             ______________________________
                                             JAMES CURWOOD WITT, JR., Judge


CONCUR:


______________________________
GARY R. WADE, Presiding Judge



______________________________
THOMAS T. W OODALL, Judge




         4
             The rule provides that if one or more elements of an offense are
committed in one county and other elements are committed in a second county,
the state may prosecute the offense in either county. Tenn. R. Crim. P. 18(b).

                                             8